Citation Nr: 0740262	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Steven J. Cohen, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Father; Appellant's Mother; 
Richard Carpenter, Ph.D.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

The competent medical evidence demonstrates that paranoid 
schizophrenia first manifested during the veteran's active 
duty service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran asserts that he is entitled to service connection 
for an acquired psychiatric disorder as such disability began 
during his active duty service.  Although acknowledging a 
lack of in-service medical evidence of any psychiatric 
problems, he testified at an October 2007 Board hearing that 
he began having problems during service.  However, he was 
afraid to seek medical attention because he thought that he 
would no longer be able to fly.  

A number of witnesses testified at the October 2007 Board 
hearing on behalf of the veteran, including his father, 
mother, and a forensic licensed psychologist, Richard 
Carpenter, Ph.D.  Summarizing the lay testimony of his 
parents, the veteran began exhibiting "strange" behavior 
during his time in the military.  Such behavior included 
making statements about people following him, acting nervous 
and suspicious, and refusing to watch television because it 
thought it was a closed circuit monitoring device.  His 
father also testified that on two separate occasions his 
son's superior officers commented on the veteran's reclusive 
behavior.  This former Marine and recipient of the 
Congressional Medal of Honor indicated that he understood the 
potential professional ramifications of speaking up about his 
son's behavior; therefore, he remained silent.

Prior to the October 2007 Board hearing, the veteran 
submitted a number of lay statements which corroborate the 
testimony received at the hearing regarding his in-service 
behavioral changes.  Both the veteran's daughter and ex-wife 
submitted written statements that the veteran exhibited 
paranoid behavior while visiting the family in Germany in 
1990.  His ex-wife also wrote that she first noticed changes 
in his behavior in 1982; he became somewhat of a recluse.  
Finally, an April 2005 statement from a retired Air Force 
Colonel indicated that he was approached in the summer of 
1990 by a number of Instructor Pilots expressing concern for 
the veteran's "strange" behavior; at the time, the veteran 
was a helicopter student at Kirtland Air Force Base.

The Board finds the testimony and statements described above 
to be overwhelming evidence of a behavior change during 
service.  Such statements are also consistent with the 
veteran's own testimony about when he felt his problems first 
developed.  In addition to such evidence, the Board observes 
that the veteran testified that he progressed to the rank of 
Captain and Major at normal rates; however, he was 
unexpectedly asked to retire early in 1994.  See hearing 
transcript at 32.  In fact, he indicated that he would have 
had a Lieutenant Colonel's Review Board around his 17th year 
to determine if he could finish out his twenty years.  He was 
asked to retire right around that time.  Id. 

Despite the fact that the Board finds the evidence of an in-
service behavior change significant and probative, it notes 
that such evidence alone is not sufficient to grant service 
connection.  In this regard, the Board observes that it is 
not free to make medical determinations regarding diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Instead, a competent medical expert must provide an 
opinion as to whether the above evidence demonstrates that 
the veteran has a current psychiatric disability which first 
manifested during service or within one year of service 
separation.  Id.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007) 
(psychosis are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service).

In the present case, the forensic psychologist, Dr. 
Carpenter, has provided such opinion.  By both his testimony 
and a written report, Dr. Carpenter indicated that he was 
able to review the evidence available in the claims folder, 
interview the veteran's parents, and evaluate the veteran.  
It was his opinion that such evidence demonstrates that the 
veteran's current psychiatric disability, paranoid 
schizophrenia, developed in the late 1980s or early 1990s.  
See hearing transcript at 37; see also Consultation Report 
provided in evidence received at October 2007 hearing.  
Moreover, he testified that he felt confident that if someone 
had evaluated the veteran back then, he/she would have found 
him to have schizophrenia.  Finally, although Dr. Carpenter 
indicated that the veteran exhibited some "hints" of 
symptoms while at the Air Force Academy, it was his opinion 
that the veteran's disability did not develop into a full 
blown psychiatric illness until he was performing active duty 
service.  See hearing transcript at 37.

The Board finds Dr. Carpenter's medical opinion to be 
competent, thorough, and supported by the evidence of record; 
thus, it is highly probative.  In conjunction with the 
testimony and statements regarding the veteran's behavior and 
the reasons for an absence of in-service documentation, the 
Board concludes that the competent evidence demonstrates that 
the veteran's currently diagnosed paranoid schizophrenia had 
its onset during active military service.  As such, service 
connection is granted for paranoid schizophrenia.  38 C.F.R. 
§ 3.303.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


